


SALES PURCHASE CONTRACT OF MINING PROSPECTING TECHNICAL INFORMATION SUBSCRIBED
ON ONE HAND BY A) CORPORACIÒN KEDAH, S. A. DE C. V., REPRESENTED IN THIS ACT BY
HÉCTOR MANUEL CERVANTES SOTO IN HIS PERSONALITY AS SOLE ADMINISTRATOR AND LEGAL
REPRESENTATIVE (THE VENDOR) AND, ON THE OTHER HAND BY, B) TARA MINERALS CORP.,
REPRESENTED IN THIS ACT BY RICHARD BISCAN, JR., IN HIS PERSONALITY AS LEGAL
REPRESENTATIVE, JOINTLY NAMED (THE PARTIES), AND AMERICAN METAL MINING, S. A. DE
C. V., BEING PRESENT REPRESENTED IN SUCH AN ACT BY RAMIRO TREVIZO GONZÀLEZ IN
HIS PERSONALITY AS GENERAL PROXY (“AMM”), SUBJECTED TO THE FOLLOWING PREVIOUS
RECORDS, DECLARATIONS AND CLAUSES.




PREVIOUS RECORDS




I.

The VENDOR is in the owner ship of certain technical information related with
the mining Project known as “La Verde” (the INFORMATION), and same that is
integrated by the 2 (two) mining lots described following and to date still
pending of being registered before competent authorities and title holding
belongs to AMM (the FUTURE CONCESSIONS)  




Lot:

MINA EL ROSARIO

File :

095/13646

Surface:

54.2402 Hectares.

Location:

Municipality of Choix,

State of Sinaloa.




Lot:

LA VERDE 5

File:

095/13521

Surface:

72.7999 Hectares.

Location:

Municipality of Choix,

State of Sinaloa.





1

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




III.

For purposes of clarity and certainty, a detailed description of the INFORMATION
attached to this present writing as Annex I.




IV.

It being that the PURCHASER is proprietor of 99.99 ((ninety nine point ninety
nine per cent) of the AMM’s social capital, and taking into consideration that
the INFORMATION is necessary in order to carry out prospecting and promotion
adequately regarding the FUTURE CONCESSIONS, upon the corresponding registry
being duly granted by the competent authority, in past days the VENDOR stated
his will to acquire them.




V.

The VENDOR estimated the PURCHASER’S proposal as feasible because it benefits
his interests, and;




VI.

Having had the opportunity of agreeing regarding the terms and conditions
included in this present contract, PARTIES decided to go ahead in its
preparation and subscription for purposes of clarity and certainty.




DECLARATIONS




I.

The VENDOR declares through the offices of his legal representative and under
oath of stating the truth, that:




1.

It is a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation of the United States of Mexico as witnessed
in Public Writ number 11,750 granted on the 23rd  July 2009 before testimony of
Jorge Mazpùlez Pèrez, Attorney at Law and Public Notary number 14 for the
Morelos Judicial District, State of Chihuahua, and instrument that was correctly
inscribed in the Public Registry of Property and Commerce of said district under
electronic mercantile folio number 25,362*10 as of the 18th August 2009 and
reason why it enjoys the personality and necessary as well as sufficient
capacity to intervene in this present judicial act;

 





2

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




2.    Its representative enjoys the faculties, the sufficient and necessary
powers and mandates to subscribe this present contract in the VENDOR’S
representation as already proven in the before indicated numeral, and same that
have not been limited, restrained, suspended or revoked to date.







3.

To be the legitimate proprietor of the INFORMATION.







4.

To date there does not exist a current contract or agreement of any kind that
includes in its object the INFORMATION either directly or indirectly, reason why
the subscription of this present instrument does not imply non compliance
whatsoever on the part of the VENDOR to engagements previously acquired nor does
it affect any right previously granted in favor of third parties, situation that
guarantees as of now in favor of the PURCHASER all legal aspects that may arise,
and;







5.

It is his will to sell in favor of the PURCHASER the totality of the INFORMATION
heeding in every instance to the terms and conditions of this present contract.







II.

The PURCHASER declares through the offices of his legal representative and under
oath of stating the truth, that:




1.

It is an American corporation, duly established and operating in agreement with
the applicable and current legislation of its place of constitution and
residence, reason why it enjoys the personality, the sufficient and necessary
capacity to intervene in this present judicial act;







 





3

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




2.   Its representative enjoys the faculties, the sufficient and necessary
powers and mandates to subscribe this present contract in the PURCHASER’S
representation as already proven in the before indicated numeral, and same that
have not been limited, restrained, suspended or revoked to date.




3.

As it has been established already, to date he is the proprietor of 99.99 %
(ninety nine point ninety nine per cent) of AMM’S social capital, and;







4.

Because it so suits his interests regarding the FUTURE CONCESSIONS, it is his
will to buy from the VENDOR the totality of the INFORMATION heeding in every
instance to the terms and conditions of this present contract.







II.

AMM declares through the offices of its legal representative and under oath of
stating the truth, that:




1.

It is a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation of the United States of Mexico as witnessed
in Public Writ number 17,227 granted on the 4th  December 2006 before testimony
of Eugenio Fernando Garcìa Russek, Attorney at Law and applicant to the position
of Public Notary and ascribed to Public Notary number 28 for the Morelos
Judicial District, State of Chihuahua, per license of the office’s Title Holder
Felipe Colomo Castro, and instrument that was correctly inscribed in the Public
Registry of Property and Commerce of said district under electronic mercantile
folio number 23,327*10 as of the 22nd  December 2006 and reason why it enjoys
the personality and necessary as well as sufficient capacity to intervene in
this present judicial act;







 





4

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




2.  Its representative enjoys the faculties, the sufficient and necessary powers
and mandates to subscribe this present contract in AMM’S representation as
already proven in Public Writ number 22,497, granted on the 10th June 2008
before testimony of Mrs. Elsa Ordòñez Ordòñez, applicant to the office of Notary
Public and ascribed to Public Notary number 28 of the Morelos Judicial District
and acting per license of the office’s Title Holder Felipe Colomo Castro, and
instrument that was correctly inscribed in the Public Registry of Property and
Commerce of said district under mercantile electronic folio number 23,327*10 as
of the 19th June 2008 and same that have not been limited, restrained, suspended
or revoked to date, and;




3.

It is his will to appear during the subscription of this present contract with
the specific purpose of granting in guarantee in favor of the VENDOR the rights
derived of the FUTURE CONCESSIONS, heeding in every instance to the terms and
conditions included following.




II.

Both PARTIES declare, as well as AMM through the offices of their respective
legal representatives and under oath of stating the truth, that they assist to
the subscription of this present document in good faith, free of deceit, error,
violence or any other vitiation in their consent with the purpose of committing
themselves to the following:




CLAUSES




FIRST. OBJECT: By virtue of the subscription of this contract the VENDOR commits
himself and sells in this same act in favor of the PURCHASER the totality of the
INFORMATION related directly with the mining project known as “El Rosario”, same
to be integrated by the FUTURE CONCESSIONS once its registry is granted by
competent authorities. On his part, the PURCHASER commits himself to buy and in
this same act buys from the PURCHASER the object described, committing himself
to pay a certain and determined price per the following clauses.








5

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




SECOND. PRICE: For the sale of the INFORMATION, the PURCHASER obliges himself to
pay in favor of the VENDOR the total amount of $740,000.00 Dollars (Seven
hundred and forty thousand Dollars 00/100 in United States Currency) (The
PRICE).




THIRD. MANNER, TIME AND PRICE PAYMENT: PARTIES agree that the PRICE be paid upon
the date of signature of this present contract through the issuance and delivery
in favor of the VENDOR within the following fifteen (15) able days the amount of
370,000 (three hundred and seventy thousand) PURCHASER common shares, THAT IS,
Tara Mineral Corp., (TARM), same that will be issued subject to Rule 144 of the
Securities Act of 1933, of forceful application in the stock market in which the
described shares are exchanged, among other applicable and current legal
disposition (the SHARES).




Regarding the SHARES it is expressly convened that the corresponding title will
be delivered in favor of the VENDOR as soon as possible once the issuance of the
corresponding paper work is completed before the respective stock authority.




The VENDOR accepts that 185,000 (one hundred and eighty five thousand) of the
shares can be exercised and, consequently, sold in the corresponding stock
market within a time lapse of 6 (six) months as of the date of issuance and
delivery of the respective title in his favor, and the remaining SHARES, that is
185,000 (one hundred and eighty five thousand) can be exercised and sold within
a time limit of 12 (twelve) months as of the date of issuance and delivery of
the corresponding title.




On his part, the PURCHASER commits himself to guarantee and in this act
guarantees that the stock value of the SHARES upon the date of their exercise
and sale on the part of the VENDOR must be $2,00 Dollars (Two Dollars 00/100 in
United States Currency), each.




It is expressly agreed that, in case the stock market value of the SHARES as of
the date of their exercise and sale by the VENDOR be less than $2.00 dollars
(Two Dollars United States Currency), each, the PURCHASER should issue in favor
of the VENDOR an amount of shares required that, as derived from their sale,
this latter may factually collect the total amount of $740,000.00 Dollars (Seven
hundred and forty thousand Dollars United States Currency), same that will be
issued per





6

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




Rule 144 of the Securities Act of 1933, of forceful application in the stock
market in which the described shares are exchanged, among other applicable and
current legal dispositions.




Finally, PARTIES agree that the VENDOR will be the only responsible of
instituting the paper work for the sale of the SHARES at the proper time,
assuming the respective cost, and notifying the PURCHASER in all opportunity of
the corresponding stock value in order to go ahead, as applicable, with the
terms of the foregoing paragraphs without harm of respecting the right of
preference contemplated in the following Sixth clause.




FOURTH. DELIVERY OF THE INFORMATON:  The VENDOR delivers upon this same date in
favor of the PURCHASER the totality of the INFORMATION, duly supported and
backed regarding their nature.




Consequently, the VENDOR obliges himself to safe keep in total confidence as of
this date anything regarding the INFORMATION, as well as to destroy the whole of
the support and back up it keeps regarding same.




FIFTH. GUARANTEE: With the purpose of guaranteeing the validity and exchange of
the SHARES by virtue of the subscription of the contract, AMM constitutes a
specific guarantee in favor of the VENDOR regarding 100 % (one hundred per cent)
rights that to date it holds regarding the FUTURE CONCESSIONS.




The VENDOR expressly accepts acknowledging the reach of the guarantee described.
Consequently, for as long as the SHARES are valid and legally recognized in the
corresponding stock market and same can be exercised and sold after the time
lapse of the 12 (twelve) months before indicated, it will be understood that
payment obligation on the part of the PURCHASER has been satisfied in full. In
such a lieu, the PURCHASER will not be held responsible of the impossibility of
the sale of the SHARES in the stock market for reason attributable to the VENDOR
o to any other person related with this latter, but only on the validity,
legality and exchangeability of them, as has been set down.








7

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




SIXTH. RIGHT PREFERENCE: By virtue of the subscription of this contract, the
VENDOR grants in favor of the PURCHASER a right of preference to acquire 100 %
(one hundred per cent) of the SHARES once these have been legally exercised and
sold in the corresponding stock exchange.




To such an effect, the VENDOR commits himself as of this moment to notify in
writing and in all opportunity the PURCHASER of his intention of selling part or
the whole of the SHARES. The PURCHASER will enjoy a time of grace of 30 (thirty)
natural days to exercise the right described. In case the PURCHASER decides not
to exercise his right of preference o just does not answer in writing the
VENDOR’S notification of this latter’s intent of sale within the described time
lapse, he will be free to go ahead and sell the SHARES in the corresponding
stock market, paying attention to the adjustment process of the number of shares
and the guaranteed price per share as described in the previous Third Clause.




SEVENTH. CONFIDENTIALITY: PARTIES commit themselves expressly to keep in a
confidential character the whole of past, present and future information related
with this instrument, and extending same confidentiality responsibility to
subjects to whom such confidential information is disclosed.




The PARTY recipient of confidential information must limit access to it to its
representatives or employees who, under a justified and reasonable cause, should
request access to such information. In such cases, PARTIES must hold these
people equally responsible, committed and in solidarity regarding the
confidential obligations imposed upon the subjects such confidential information
is disclosed to.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY prior to the subscription of this agreement; 2. Information that
to date or in the future become of public domain if and ever such consideration
did not stem from a non compliance by any of the PARTIES to the stipulations set
down in this clause; or 3. Information that must be rereleased to  per law or
and administrative or judicial mandate by competent authorities, including those
of the stock exchange.








8

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




PARTIES agree that the duration of the obligations contracted by virtue of this
present clause will subsist indefinitely, even after the termination of this
present instrument.




EIGHTH. NON COMPLIANCE AND CANCELLATION: PARTIES convene that, in case on of
them does not comply with any of the obligations assumed by virtue of the
subscription of this present instrument, these latter will be in their right to
request the forceful compliance to the obligation omitted, on one hand, or the
cancellation of this present contract on the other, as well as payment of an
indemnity for harms and damages in both cases.




The before stated, without harm of a possible execution of the specific
guarantee granted in favor of the VENDOR under the terms o the Fifth previously
mentioned clause.




NINTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree in indicating as their
addresses and contact telephones for any and all purposes regarding the
execution and compliance of the terms and conditions of this present instrument,
and well as to deliver announcements, notifications and other communications
related with same, the following:




VENDOR




Av. Independencia 2812




Col. Santa Rosa, C. P. 31050




Ciudad de Chihuahua, Chihuahua




Phone: 52-614-415-1971

PURCHASER




2162 Acorn Court




Wheaton, C. P. 60187




Illinois, E. U. A.




Phone: 01-630-462-0493







 





9

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------









AMM:




Calle California 5101, local 206




Edificio Ejecutivo Vèrtice




Col. Hacienda de Santa Fe, C. P. 31214




Ciudad de Chihuahua, Chihuahua




Phone 52-614-200-8483







TENTH. ANNOUNCEMENTS, NOTIFICATION AND COMMUNICATIONS: PARTIES convene that any
announcement, notification or communication necessary to surrender to their
counterparts, must be done in writing.




Sending of such documents can be carried out via two means: 1. Per ordinary
couriers service delivered on hand or by certificate mail with acknowledgement
of receipt, or; 2. By electronic mail. In this letter case, forwarding will only
be considered valid and legally accomplished when reception of the respective
electronic mail is confirmed likewise, electronically, within the following
three (3) natural days in an expressed manner through an answering and
confirmation service sent back by the addressee.




ELEVENTH. CONTACT PERSONNEL: PARTIES agree that the totality of announcements,
notification or communications necessary to be issued as derived from the terms
and conditions of this present instrument must be forwarded indistinctly to the
following persons:




VENDOR




HECTOR MANUEL

CERVANTES SOTO




AGUSTÌN CERÒN GUEDEA

PURCHASER







RICHARD BISCAN, JR.




 





10

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------









AMM




RAMIRO TREVIZO LEDEZMA




RAMIRO TREVIZO GONZÀLEZ







In case it is their will to change the personnel contacts, PARTIES agree in
notifying their counterparts of such a fact at least 5 (five) natural days in
advance before the factual date of change of contact personnel. Not complying to
the obligation described herein will imply that announcements, notification or
communications sent and delivered in the name of the original addressees of the
PARTY carrying out the change, will hold all legal effects in favor of the PARTY
not having been advised in all opportunity as of the date of delivery and for as
long as the non compliance subsists.




TWELFTH. TOTALITY OF THE CONTRACT: PARTIES  accept that this present agreement
contains the totality of the agreements between them regarding the object and
leaving without effect as well as cancelling the whole of agreements, reports,
negotiations, correspondence, commitments and communications carried out
previously between them either in writing o verbally.




THIRTEENTH. SEPARATE SCORES: PARTIES  and AMM expressly agree that this present
contract will be considered subscribed and valid, for all legal effects that may
arise, even though same be signed in separate scores by each, and the
corresponding granting of consent will simply be acknowledged through the
reception by any electronic means of an ordinary copy of the instrument duly
signed, without harms that afterwards it be integrated in one single copy with
the autograph signature of the PARTIES and AMM for purposes of  better
formality.




FOURTEENTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the applicable and current legal disposition of
the United States of Mexico.




FIFTEENTH. JURISDICTION: In case controversies may arise in relation with the
validity, intention, interpretation, execution or compliance of this contract,
PARTIES





11

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION

--------------------------------------------------------------------------------




expressly agree to submit same before the competent courts of law of the Morelos
Judicial District in the City of Chihuahua, State of Chihuahua, surrendering as
of this moment any other jurisdiction or privilege that might correspond to them
by reason of their present or future domiciles, or by any other circumstance.




BOTH PARTIES IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT, SUBSCRIBE IT AT ADDRESSES AND ON DATES INDICATED FOR SUCH A PURPOSE.







VENDOR




CORPORACIÒN KEDAH, S.A. DE C.V.




Represented in this act by:




HECTOR MANUEL

CERVANTES SOTO




PURCHASER










Represented in this act by:




RICHARD BISCAN, JR.







AMM:




AMERICAN METAL MINING, S. A. DE C. V.




Represented in this act by:




RAMIRO TREVIZO GONZÀLEZ




Location:________________________________




Date____________________________________







Annex I




Description of the information




(To be included and attached)









 

12

SALESPURCHASE CONTRACT OF PROSPECTING MINING TECHNICAL INFORMATIONSUBSCRIBED
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V. AND TARA MINERALS CORPORATION